Citation Nr: 1023312	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  04-23 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for chronic obstructive 
lung disease, to include as secondary to pneumonia and 
spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1951 to April 
1955.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a July 2003 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in Newark, New Jersey, which denied the 
Veteran's claim of entitlement  to service connection for 
chronic obstructive lung disease, claimed as secondary to 
pneumonia and service-connected residuals of a spontaneous 
pneumothorax.

In September 2004, the Veteran and his wife  testified at a 
hearing at the Newark RO.  A transcript of that proceeding 
has been associated with the claims file.

In May 2008, the Board remanded the Veteran's claim for 
further development, specifically to afford him a VA 
examination.  This was accomplished, and in December 2008 and 
October 2009, the VA Appeals Management Center ("AMC") 
issued Supplemental Statements of the Case, which continued 
to deny the Veteran's claim.  The claims folder has been 
returned to the Board for further appellate proceedings.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The probative evidence of record is against finding that the 
Veteran's chronic obstructive lung disease is etiologically 
related to a disease, injury or event in service, including 
his service-connected residuals of a spontaneous 
pneumothorax.




CONCLUSION OF LAW

Service connection for chronic obstructive lung disease, to 
include as secondary to pneumonia and spontaneous 
pneumothorax, is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2009). 

 
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

        a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), however, the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008). 
In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated April 
2003.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection, the division of responsibility between the 
appellant and VA for obtaining the required evidence, and 
requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.

Since the Board has concluded that the preponderance of the 
evidence is against the Veteran's claim, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

        b.) Duty to Assist  

The Board concludes that the duty to assist has been 
satisfied.  The claims file contains the Veteran's service 
treatment records, post-service VA and private treatment 
records, and VA examination reports dated April 2003, 
February 2004, October 2004, December 2005, November 2007 and 
October 2008, and an examination addendum report dated 
September 2009.  Additionally, the claims file contains the 
Veteran's statements in support of his claim.  The Veteran 
has not referenced any outstanding treatment records that he 
wanted VA to obtain or that he felt were relevant to his 
claim that have not already been obtained and associated with 
the claims folder.
As noted above, in May 2008, the Board remanded the Veteran's 
claim to afford him another pulmonary examination and to 
allow a competent VA examiner to review and opine on the 
previous VA and private medical opinions concerning his 
current lung disorder.  With regard to the October 2008 
examination, the Board notes that the examiner reviewed the 
complete claims folder, including the Veteran's service and 
post-service VA and private treatment reports, elicited from 
the Veteran his history of lung disorders, symptomatology and 
treatment, and performed a comprehensive physical examination 
with clinical findings detailing the results of the 
examination.  He further provided a complete and detailed 
rationale for his opinion that the Veteran's current lung 
disorder was not the result of service or a service-connected 
disability.  In September 2009, the same examiner again 
reviewed the claims folder, which included additional private 
treatment reports that were not of record at the time of his 
prior 2008 review, and noted that these records did not 
change his previous conclusion.  Accordingly, the Board 
concludes that the examination reports in this case are 
adequate upon which to base a decision.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and, for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II. Applicable Laws and Regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") held that "[l]ay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3), lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence 
that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may 
be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2009).  The Court has construed this provision as 
entailing "any additional impairment of earning capacity 
resulting from an already service connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service-
connected disability.  Id; see also Wallin v. West, 11 Vet. 
App. 509, 512 (1998).

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended effective October 20, 2006, during the pendency 
of the instant appeal to conform to the holding in Allen.  
See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Effective 
October 10, 2006, the section heading of 38 C.F.R. § 3.310 
was retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury," and the 
text amended to include the following paragraph:

(b) Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, VA 
will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of aggravation 
or by the earliest medical evidence created at any 
time between the onset of aggravation and the 
receipt of medical evidence establishing the 
current level of severity of the nonservice-
connected disease or injury.  The rating activity 
will determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by service-
connected one is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice and thus suggests that 
the recent change amounts to a substantive change in the 
regulation.  For this reason and as the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider his claim under the prior version of 38 C.F.R. § 
3.310 as it is more favorable to the Veteran.

III.  Factual Analysis

The Veteran contends that, in 1951, during active duty 
service, he developed pneumonia of the right lung and 
pleurisy, causing pneumothorax (lung collapse).  He asserts 
that, since that time, he has experienced breathing problems 
on and off, including shortness of breath, and that this 
condition caused his current chronic obstructive lung 
disease.

As an initial matter, the Board notes that the Veteran's 
service treatment records show that, in June 1951, he 
developed pneumonia in the right lung.  There are no 
treatment records specifically showing that he developed 
pneumothorax.  Subsequent chest x-rays taken in July and 
September 1951 revealed some blunting of the right 
costophrenic angle and pleuritic thickening, but no 
parenchymal disease.  A physical examination following a two-
month period of convalescence revealed no significant 
physical findings.  His March 1955 service separation 
examination report revealed normal findings in all systems 
(with the exception of enucleated tonsils), including the 
lungs and chest.  There was no evidence of any sequelae from 
his pneumonia.  

The evidence of record shows that, following service, the 
Veteran neither sought treatment for, nor was diagnosed with, 
any lung disorders until January 1988, when a chest x-ray 
from a private physician revealed blunting of the right 
costophenic sulcus consistent with pleural scarring and 
increased density in the right middle lobe, which the 
physician stated most likely represented fibrotic scarring.  
The report referred to a previous July 1976 report, and noted 
the stated changes since that time.  The examiner also 
specifically noted that the Veteran had been a former smoker.  
It was noted that, while these results were less likely to 
represent an acute pneumonic process and inflammatory 
pneumonia, this diagnosis could not be excluded on the basis 
of the x-ray alone.  

In April 2003, pursuant to his claim of entitlement to 
service connection, the 
Veteran was afforded a VA respiratory examination.  He told 
the examiner that, although he had not been hospitalized 
since service, he received chest x-rays every few years and 
had been told that the results had been abnormal.  The 
examiner performed a complete physical examination, including 
a pulmonary functioning test ("PFT"), which indicated 
blunting of the right costophrenic angle, likely representing 
pleural thickening, and no acute infiltrates.  The examiner 
concluded that the Veteran had incurred a collapse of the 
right lung in 1951 secondary to pneumonia and pleurisy.  He 
diagnosed him with severe obstructive lung disease and a 
positive bronchodilator response on PFT.

Because the April 2003 VA examiner failed to provide a nexus 
opinion concerning whether the Veteran's current lung 
disorder had been caused or aggravated by service or a 
service-connected disability, in February 2004, the Veteran's 
claim folder was reviewed by a second VA examiner.  After 
noting that he had reviewed not only the Veteran's prior VA 
examination report, but also his service treatment records, 
he concluded that the Veteran's diagnosis of chronic 
obstructive pulmonary disease ("COPD") (also known as 
chronic obstructive lung disease, or COLD) was most likely 
the result of his past history of smoking.  He noted that, 
although the Veteran had experienced an episode of afelectans 
and spontaneous pneumothorax without sequelae during service, 
he concluded that these disorders do not result in COPD.  He 
further noted that acute bronchitis does not cause COPD. 

In 2004, the Veteran submitted several letters from his 
private treating physician, Dr. David Drout.  In an April 
2004 letter, Dr. Drout reported that he had been treating the 
Veteran for nearly 30 years, and said that the Veteran, by 
his own self report, dated the onset of his illness to a 
spontaneous pneumothorax that he suffered in 1951 during 
service.  He added that this had been complicated by chronic 
pleural effusion and scarring, and had gradually worsened 
over the years, with some progression over the previous two 
years substantially contributing to his current COPD.  In a 
second April 2004 letter, Dr. Drout opined that the Veteran's 
COPD and respiratory limitation were a direct result of the 
injuries he had sustained in 1951 and their long-term 
complications.  In a May 2004 letter, Dr. Drout wrote that it 
was his medical opinion that the Veteran had sustained a 
spontaneous pneumothorax in 1951, complicating his pneumonia, 
which left residual scarring that was not detectable by 
clinical examinations, but was clearly visible on multiple x-
ray examinations.  He said that this became clinically-
relevant later in life as the Veteran began to experience 
more shortness of breath and clinical limitation due to 
residual scarring and diaphragmatic dysfunction as a sequelae 
of the original illness.  

In October 2004, following his submission of the 
aforementioned letters from his private physician, the 
Veteran's claims folder was reviewed by another VA examiner.  
At that time, the examiner indicated that he had reviewed the 
Veteran's complete claims folder, including the letters from 
Dr. Drout, and opined that pneumothorax most likely causes 
scarring and restrictive lung disease, but does not cause 
COLD. He added that pneumonia also causes scarring and 
obstructive lung disease.  He noted that COLD is caused by 
asthma and smoking, and opined that the Veteran's disorder 
was as likely as not related to a combination of these latter 
two causes.

In December 2005, the Veteran was afforded another VA 
examination.  At that time, the examiner performed a complete 
examination and noted that chest x-rays revealed the presence 
of post-operative changes of the right hemithorax, likely the 
result of a right upper lobectomy; there were no acute 
infiltrates.  Although he diagnosed the Veteran with COPD, he 
did not provide an opinion regarding whether the Veteran's 
lung disorder was the result of service.  

In November 2007, the Veteran's claims folder was reviewed 
again, at which time, the examiner noted that he had reviewed 
the Veteran's complete service treatment records, as well as 
the previous VA opinions and opinions from the Veteran's 
private physician.  Based on this evidence, he concluded that 
the Veteran's spontaneous pneumothorax and infection in 
service did not cause his current lung disorders, which now 
included COPD and lung cancer.  Instead, he said that he 
disagreed with Dr. Drout's conclusion, and reported that 
obstructive lung disease is most likely caused by smoking.  
He further noted that a recent PFT only showed obstructive 
lung changes that had not been caused by service or a 
service-connected disability.  

In October 2008, the Veteran was afforded a third VA 
examination, at which time, the examiner noted that his 
review of the claims folder included the complete service and 
post-service treatment records, including the letters from 
Dr. Drout and the earlier reports from the VA clinicians.  
The examiner began by noting that, although the Veteran no 
longer smoked, he had previously smoked about 1/2 a pack of 
cigarettes per day for five years 30-50 years ago.  This, he 
said, resulted in the development of COPD.  He further noted 
that there was no evidence that the Veteran had parenchymal 
scarring as a result of the pneumonia he developed in 1951, 
and made a distinction between parenchymal scarring (which 
causes malignant tumors) and pleural scarring.  Therefore, he 
concluded that the Veteran's scarring of the lung was 
unlikely the result of his in-service pneumonia or 
pneumothorax, as the Veteran had pleural scarring (scarring 
of the pleura, the lining of the cavity surrounding the 
lungs), as opposed to scarring of the lung itself.  He stated 
that pleural scarring is unlikely to have caused or 
aggravated the current lung disability, to include COPD.  
Rather, he noted that COPD is caused and aggravated by 
smoking.  He further  noted that pleural scarring is unlikely 
to have caused or resulted in an abnormal growth, such as 
malignant tumors that may have caused or aggravated any 
current lung disability, including COPD.  He concluded that 
pleural scarring had no significance in terms of whether the 
Veteran's post-service lung disability was related to injury 
or disease to that part of the lung during service because 
pleural scarring does not cause the disability that the 
Veteran developed. 

In September 2009, following the submission by the Veteran of 
private treatment records for the period March 2005-March 
2008, the Veteran's claims folder was again reviewed by the 
same examiner who performed the October 2008 examination.  He 
noted that, while his review included these records, the 
records themselves did not change his previous opinion, as 
they were simply additional treatment reports for his lung 
disorder.

IV.  Conclusion

The Board notes that it has the responsibility to weigh the 
complete evidence of record, including the medical evidence, 
to determine where to give credit and where to withhold the 
same, and in so doing, the Board may accept one medical 
opinion and reject others.  Evans v. West, 12 Vet. App. 22, 
30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The Board is also mindful that it cannot make its 
own independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans v. 
West; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, 
the weight to be accorded the various items of evidence must 
be determined by the quality of the evidence, and not 
necessarily by its quantity or source.
After a careful review of the evidence of record, the Board 
concludes that the greater weight of probative evidence is 
against the Veteran's claim of entitlement to service 
connection for chronic obstructive lung disease, both on a 
direct and secondary basis.  In reaching this conclusion, the 
Board finds the most probative evidence to be the October 
2008 VA examination report, in which the clinician provided a 
thorough and detailed medical analysis and rationale for his 
conclusion that it was more likely than not that the 
Veteran's prior history of smoking, as opposed to a service-
related disease or service-connected disability, caused his 
current obstructive lung disease.  

With the regard to the opinion of the Veteran's physician, 
Dr. Drout, the Board notes that whether a physician provides 
a basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The weight 
of a medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this case, Dr. Drout stated that it was his opinion that 
the Veteran sustained a pneumothorax during service, which 
complicated the effects of his pneumonia.  See letter from 
Dr. Drout, May 2004.  The Board notes, however, that in an 
earlier statement, Dr. Drout wrote that it was the Veteran 
himself who had reported that he had experienced a 
pneumothorax during service.  In this regard, Dr. Drout never 
stated or implied that he had reviewed any of the Veteran's 
service treatment records.  Rather, the evidence suggests 
that his opinion was based primarily on the Veteran's own 
statements, as well as his treatment of the Veteran some 
three decades after active duty service.   As noted above, 
the Veteran's service treatment records show that, after his 
convalescent period for his pneumonia in 1951, a physical 
examination revealed completely normal findings.  There was 
also no evidence of a chronic or recurrent lung disability at 
the time of the Veteran's service separation examination in 
1955.  In fact, in his initial letter, Dr. Drout specifically 
noted that there was no x-ray evidence that the Veteran had a 
pulmonary disease until 1988.

In this regard, the Board notes that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, other than the 
Veteran's own assertions concerning his condition, there was 
no medical evidence that he had a lung disorder until more 
than 30 years after his separation from service.  This is 
evidence that significantly weighs against the Veteran's 
claim.    

In this respect, the Board notes that it has also considered 
the Veteran's assertions that his current lung disorder is 
the result of the pneumonia he developed in service.  In this 
regard, the Board is cognizant that there are circumstances 
in which lay testimony can serve to establish an association 
between service and the claimed disability.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  However, the Board notes 
that although the Veteran is competent to report his 
symptoms, as a layperson without medical training or 
experience, he is not competent to attribute those symptoms 
to a specific underlying disease or cause, such as pneumonia 
developed over 30 years before.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that 
a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).

The Board notes in passing that the Veteran has not 
specifically alleged that in-service tobacco use was 
responsible for his current chronic obstructive lung disease.  
In any event, however, the law mandates that (for claims 
received by VA after June 9, 1998) a disability will not be 
considered service connected on the basis that it resulted 
from injury or disease attributable to a veteran's use of 
tobacco products during service.  38 U.S.C.A. § 1103 (West 
2002); 38 C.F.R. § 3.300(a) (2009). 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
service connection for chronic obstructive lung disease, both 
on a direct basis and as secondary to pneumonia and 
spontaneous pneumothorax.  As noted above, the October 2008 
VA examiner specifically found no evidence to suggest that 
the Veteran's disorder was either related to service, or to a 
service-connected disability.  In addition, the "benefit of 
the doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not 
applicable, as there is not an approximate balance of 
probative evidence.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  


ORDER

Entitlement to service connection for chronic obstructive 
lung disease, to include as secondary to pneumonia and 
spontaneous pneumothorax, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


